Case 2:19-cv-06839-VBF-SHK Document 20 Filed 04/27/20 Page 1 of 1 Page ID #:99




  1
  2                                                                        JS-6
  3
  4
  5
  6
  7
  8                            UNITED STATES DISTRICT COURT
  9                            CENTRAL DISTRICT OF CALIFORNIA
 10
 11   PROCTON BONNELL,                                Case No. 2:19-cv-06839-VBF (SHK)
 12                                Plaintiff,         JUDGMENT
 13                       v.
      G. RIOS,
 14
                                    Defendant.
 15
 16
 17
            Pursuant to the Order Dismissing Action for Failure to Prosecute, IT IS
 18
      HEREBY ADJUDGED that this action is dismissed without prejudice.
 19
 20
 21   Dated: April 27, 2020
 22                                              HON. VALERIE BAKER FAIRBANK
                                                Senior United States District Judge
 23
 24
 25
 26
 27
 28
